339 F.2d 260
AMERICAN FIDELITY & CASUALTY COMPANY, Inc., Appellant,v.PENNSYLVANIA THRESHERMEN & FARMERS' MUTUAL CASUALTY INSURANCE COMPANY, Appellee.
No. 21520.
United States Court of Appeals Fifth Circuit.
December 8, 1964.
Rehearing Denied January 12, 1965.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
S. F. Memory, J. Mack Barnes, and S. F. Memory, Jr., Waycross, Ga., Memory, Barnes & Memory, Waycross, Ga., of counsel, for appellant.
Larry E. Pedrick and J. Edmund Pedrick, Waycross, Ga., Bennett, Pedrick & Bennett, Waycross, Ga., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and ANDERSON,* Circuit Judges.
PER CURIAM:


1
Before the Court on this appeal is a controversy on its merits as to the liability, inter sese, of the two insurer litigants who were previously but prematurely here with respect to the same issue. American Fidelity & Casualty Co. v. Pennsylvania Threshermen & Farmers' Mutual Casualty Insurance Co., 5th Cir. 1960, 280 F.2d 453. With jurisdiction based upon diversity of citizenship, the action was brought by an insurance company chartered in Virginia against an insurance company chartered in Pennsylvania, in the District Court in the Southern District of Georgia. Each of the insureds, one a partnership and the other a corporation, had its principal place of business in North Carolina.


2
No purpose would be served by a recital of the facts or a discussion of the controlling principles of law. The judgment of the District Court was correct and will be


3
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation